DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
The second claim 39 is objected to because of the following informalities:  The second claim 39 should change to claim 40.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-33, 38-41 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 -14 of prior U.S. Patent No. 10,602,314. This is a statutory double patenting rejection.
As claim 38, U.S. Patent No. 10,602,314 disclosed a method for controlling access to one or more functions available to respective ones of a plurality of user devices, comprising: receiving at least one service request from a plurality of the user devices; allowing or disallowing each of the user devices to access the respective requested one or more functions based on an application of one or more pre-defined matching rules for matching access policies of the respective user devices with a 
As claim 27, U.S. Patent No. 10,602,314 disclosed the method of claim 39, wherein the specified physical environment is an automobile (claim 3 of the U.S. Patent No. 10,602,314).
As claim 28, U.S. Patent No. 10,602,314 disclosed the method of claim 38, wherein the requested one or more functions includes communication functionality (claim 4 of the U.S. Patent No. 10,602,314).
As claim 29, U.S. Patent No. 10,602,314 disclosed the method of claim 38, wherein the requested function includes a texting function (claim 5 of the U.S. Patent No. 10,602,314).
As claim 30, U.S. Patent No. 10,602,314 disclosed the method of claim 38, wherein the monitoring is triggered when a specified application residing on the mobile device is launched, (claim 6 of the U.S. Patent No. 10,602,314).


As claim 32, U.S. Patent No. 10,602,314 disclosed the method of claim 38, wherein the state information includes an orientation of the user device (claim 8 of the U.S. Patent No. 10,602,314).
As claim 33, U.S. Patent No. 10,602,314 disclosed the method of claim 38, wherein the requested one or more functions is a texting function (claim 9 of the U.S. Patent No. 10,602,314).
As claim 39, U.S. Patent No. 10,602,314 disclosed the method of claim 38 wherein allowing or disallowing at least one of the user devices to access a requested function includes disallowing access to the requested function if the state information indicates that the user device is in a specified physical environment (claim 3 of the U.S. Patent No. 10,602,314).
As claim 40, U.S. Patent No. 10,602,314 disclosed the method of claim 38 wherein the one or more functions available to the respective user devices includes a service available to the respective user devices (claim 5 of the U.S. Patent No. 10,602,314).
As claim 41, U.S. Patent No. 10,602,314 disclosed a server platform, comprising:
a representation database for storing sensory data obtained from transmissions received from a plurality of user devices;

a network interface for receiving the sensory data, at least one service request from a plurality of the user devices to access one or more functions of the user devices and periodic updates from the user devices, wherein the periodic updates are periodically received from one of the user devices after initiation of monitoring the environment of the user device using the one or more sensors associated with the user device, the monitoring generating the state information included in the update; and
a recognition engine for allowing or disallowing allowing or disallowing each of the user devices to access the respective requested one or more functions based on the application of the one or more pre-defined matching rules for matching the access policies of the respective user devices with the respective representation of an environment for each of the user devices (the combinations of claims 1, 10, 14 of the 
U.S. Patent No. 10,602,314).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
	February 18, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642